DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing was received on 11/3/2021.  These drawing is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 11 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the input signal” recited at the last line of the claim lacks clear antecedent basis.
	Regarding claim 8, “a second path” recited on line 6 is not defined as being the same “a secondary path” as recited on line 5. They should be the same “secondary path” in order for the noise to be cancelled.
	Regarding claim 8, it is unclear whether “The reference signal of the secondary path” recited on lines 9-10 is the reference signal after the at least one adaptive filter being applied to (lines 6-7) or before the adaptive filter being applied.
	Regarding claim 14, “the input signal” recited at the last line of the claim is vague and indefinite. Does it refer to “a narrowband input signal”, “a broadband input signal” or a completely different input signal?
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 has been amended. The newly added claimed features “receiving … a reference signal indicative of an acceleration or vibration of a vehicle engine via a secondary path”, and “applying, at a secondary path, at least one adaptive filter to the reference signal” in combination with “generating an error signal by summing the reference signal of the secondary path and the audible signal of the primary path” as stated is not supported by the specification as originally filed. In order to cancel noise, antinoise is summed with reference noise at a canceling position. The antinoise is generated based on applying an adaptive filter to a reference signal (representing reference noise). The antinoise for instant application is an audible sound generated by a speaker.
To make sense of claimed “generating an error signal by summing the reference signal of the secondary path and the audible signal of the primary path” (lines 9-11), “audible signal of the primary path” is assumed to be the antinoise and “the reference signal of the secondary path” is assumed to be the reference noise traveling in the air to reach the canceling position to be combined with “audible signal of the primary path”. Then the claimed “applying, at a secondary path, at least one adaptive filter to the reference signal” (lines 6-7) is not supported by the specification as originally filed. The air path (the claimed secondary path as recited on lines 9-10) does not include “at least one adaptive filter” to be applied (lines 6-7).
To make sense of claimed “generating an error signal by summing the reference signal of the secondary path and the audible signal of the primary path”, another assumption is made. The claimed “audible signal of the primary path” is assumed to be the reference noise traveling in the air to reach the canceling position. Then the claimed “receiving an audible signal …along a primary path” (lines 3-4) reads on the microphone or the processor receiving the residual signal that includes the reference noise traveling in the air to reach the canceling point. But the claimed “receiving … a reference signal indicative of an acceleration or vibration of a vehicle via a secondary path” (lines 3-5) is not supported by the specification as originally filed. The reference signal (line 4) should match the reference signal (lines 9-10). The reference signal recited on lines 9-10 is the antinoise, while the reference signal recited on line 4 “indicative of an acceleration or vibration of a vehicle engine” which is not antinoise.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada et al. (hereafter Sawada; US 5410605).
Regarding claim 8, Sawada discloses a method for engine order cancelation for a vehicle audio system, comprising:
receiving an audible signal (from speaker 23 in Fig. 3 or 62s or 63s in Fig. 7) acquired from output sensors (24 in Fig. 3 or 61s in Fig. 7) along a primary path (“h” in Fig. 3, not explicitly shown in Fig. 7 but the air path from the speaker to the microphone is inherently included) and a reference signal (from 1 in Fig. 3 or from 60s in Fig. 7) indicative of an acceleration or vibration of a vehicle engine (abstract, col. 4, lines 30-32, col. 7, lines 55-60) via a secondary path (the path from the sensor to the adaptive filter or processor, signal processing path),

applying, at a secondary path (signal processing path), at least one adaptive filter (7 in Fig. 3, 70 in Fig. 7, col. 8, lines 10-34) to the reference signal (from 1 or 60s),
applying a transfer function to the reference signal (a transfer function is an inherent characteristic of a filter, it is defined by the relationship between the input and output of the adaptive filter),
generating an error signal by summing (the claimed limitation reads on the property of the active noise control disclosed in Sawada, col. 1, lines18-34) the reference signal of the secondary path (the reference noise traveling through air to the canceling position) and the audible signal of the primary path (the antinoise generated by speaker and traveling through air to the canceling position), and
applying at least one order tracking filter (25 in Fig. 3 or 79s in Fig. 7) to the error signal to provide engine order cancelation.
Regarding claim 11, the adaptive filter reads on the broadband adaptive filter as it processes more than 1 frequency. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant does not traverse the examiner’s assertion of official notice as stated in final rejection mailed 11/17/2021, the common knowledge or well-known in the art statement is taken to be admitted prior art.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wurm (US 20100014685 A1).
Regarding claim 8, Wurm discloses, in Fig. 15, a method for engine order cancelation for a vehicle audio system, comprising:
receiving an audible signal (from speaker 210) acquired from output sensors (33s) along a primary path (represented by 212) and a reference signal indicative of an acceleration or vibration of a vehicle engine (signal (X[n]) indicative of an acceleration or vibration of a vehicle engine ([0147], [0132], [0003], [0082], [0125]) via a secondary path (represented by 10),
applying, at a secondary path, at least one filter (22) to the reference signal (X[n]),
applying a transfer function to the reference signal (24 and/or 22),
generating an error signal (output of microphone 33) by summing (microphone receives both reference noise and antinoise concurrently) the reference signal of the secondary path (through path 10) and the audible signal of the primary path (through path 212).
Wurm fails to show applying at least one order tracking filter to the error signal. However, in a different embodiment as shown in Fig. 6b, Wurm teaches that at least one order tracking filter (15) is applied to the error signal (output of microphone 33) to provide engine order cancelation. With the order tracking filter, only the residual noise within the bandwidth set by the order tracking filter (15) would be used for the filter adaptation (23, 22) to ensure that the antinoise is in the frequency as the noise source (31) ([0081]). One skilled in the art would have expected that the similar benefit of having the order tracking filter for the embodiment shown in Fig. 12. Thus, it would have been obvious to one of ordinary skill in the art to modify the embodiment as shown in Fig. 12 of Wurm in view of Fig. 6b of Wurm by incorporating at least one order tracking filter to the error signal in order to ensure that the filter adaptation focusing only the selected frequency or frequencies that match the reference noise.
	Regarding claim 11, Wurm fails to show the adaptive filter as a broadband adaptive filter. Wurm provides suggestion to modify the embodiment as shown in Fig. 15 which could be a narrowband ANC system ([0147]). In the background, Wurm discusses that the noise could be from the engine and/or tire ([0003], [0045]). An alternative sensor, an accelerometer, is also suggested for a broadband noise cancellation with an adaptive filter for broadband reference signal in a different embodiment ([0081], [0091], [0098], [0126]). Since the accelerometer detects broadband noise, it inherently includes noise in both narrowband and wider band falling into the same broadband noise frequency range detected by the accelerometer. Thus, it would have been obvious to one of ordinary skill in the art to modify narrowband noise cancellation shown in Fig. 15 of Wurm in view of other embodiment for broadband noise cancellation by having both broadband adaptive filter and narrowband adaptive filter and utilizing at least one accelerometer for providing a reference signal for broadband adaptive filter and another reference signal for narrowband adaptive filter in order to reduce periodic noise caused by the engine rotation and noise cause by road noise caused by the tires.
Most of limitations in claims 1 and 5 correspond to claims 8 and 11 discussed before. Wurm teaches the processor (the circuit elements, such as 15s, 22, 28, 29, 23 as shown in Fig. 12).
Regarding claim 6, Wurm shows that processor is further programmed to determine a vehicle mode based on the at least one input sensor ([0043]-[0045]).
Most of limitations in claims 14-16 are included in claims 6, 8 and 11 discussed before. Wurm teaches the processor (the circuit elements, such as 15s, 22, 28, 29, 23 as shown in Fig. 12) and two different order tracking filters (15 for X’[n]) and 15 for e[n]).
Regarding claims 7, 13 and 17, Wurm fails to show a towing mode. Wurm teaches that the vehicle could have different load states ([0043]). Wurm also teaches a general vehicle. One skilled in the art would have expected that the ANC taught in Wurm could be applied for a specific vehicle without generating any unexpected result. Examiner takes Official Notice that certain vehicle with a towing ability is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Wurm by applying ANC for a specific vehicle, such as a vehicle towing another object, in order to reduce noise for different type of noise generated by different vehicle under different driving load states.
Claims 1, 5-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Tani et al. (hereafter Tani, US 20150356965 A1).
Most of limitations in claim 1 correspond to those in claim 8 discussed above,
Regarding claims 1 and 5, Sawada fails to show at least one input sensor, an accelerometer. Sawada suggests a general noise sensor detects noise from an engine (col. 4, lines 30-32). One skilled in the art would have expected that any well known sensor that performs the same function could be used without generating any unexpected result. Tani also teaches a ANC system for canceling noise in a vehicle. Tani teaches several ways for placing an sensor on the noise source to generate the reference noise signal, including an accelerometer be installed in an engine ([0057]). Thus, it would have been obvious to one of ordinary skill in the art to modify Sawada in view of Tani by using an accelerometer as the reference noise sensor in order to directly detecting the noise generated by the engine.
Most of limitations in claims 14 and 15 correspond to those in claim 1 discussed above. Sawada teaches at least one order tracking filter (2 in Fig. 3 or 69s in Fig. 7) configured to receive the reference signal.
Regarding claims 6 and 16, Sawada fails to show determining a vehicle mode based on the reference signal. Sawada teaches that the coefficients of the adaptive filter will be adjusted based on the changes in the reference noise signal (from 1) and the residual noise (from 24 in Fig. 3, similar relationship is also shown in Fig. 7). Wurm is cited here to clearly show that for an ANC system of a vehicle, one skilled in art would have expected that the detected reference noise varies due to different driving speed, different load states and engine speeds ([0043]). The adaptive filter will adapt to match the unknow system (based on various changes occurred, including the changed noise level; [0044]). Wurm teaching suggests that the detected reference noise level is related to the vehicle mode ([0043]). So the level of the reference noise level (after filters 5 and/or 6 in Sawada) indirectly indicating a vehicle mode. Thus, it would have been obvious to one of ordinary skill in the art to modify Sawada and Wurm by determining the noise level based on the reference signal (equations in [0061] and [0062] in Wurm depend on the noise level which indirectly indicates the vehicle mode) in order to adapting the filter coefficients and adjusting the antinoise signal to match the changed noise level (changed vehicle mode).
Regarding claims 7 and 17, Sawada fails to show a towing mode. As stated above, the noise level in the detected reference signal reflects various driving status, including whether the vehicle is in towing mode. For example, comparing with noise level when the vehicle is driven with a light load, one skilled in the art would have expected that the noise level would be substantially higher when the vehicle is driven while attached with a trailer. Sawada and Wurm also teach a general vehicle. One skilled in the art would have expected that the ANC taught in Sawada or Wurm could be applied for a specific vehicle without generating any unexpected result. Examiner takes Official Notice that certain vehicle with a towing ability is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Sawada and Wurm by applying ANC for a specific vehicle, such as a vehicle towing another object, in order to reduce noise for different type of noise generated by different vehicle under different driving load states.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Wurm.
Regarding claim 13, Sawada fails to show determining a towing mode based on the reference signal. Sawada teaches that the coefficients of the adaptive filter will be adjusted based on the changes in the reference noise signal (from 1) and the residual noise (from 24 in Fig. 3, similar relationship is also shown in Fig. 7). Wurm is cited here to clearly show that for an ANC system of a vehicle, one skilled in art would have expected that the detected reference noise varies due to different driving speed, different load states and engine speeds ([0043]). The adaptive filter will adapt to match the unknow system (based on various changes occurred, including the changed noise level; [0044]). Wurm teaching suggests that the detected reference noise level is related to the vehicle mode ([0043]). So the level of the reference noise level (after filters 5 and/or 6 in Sawada) indirectly indicating a vehicle mode, including a towing mode. For example, comparing with noise level when the vehicle is driven with a light load, one skilled in the art would have expected that the noise level would be substantially higher when the vehicle is driven while attached with a trailer. Sawada and Wurm also teach a general vehicle. One skilled in the art would have expected that the ANC taught in Sawada or Wurm could be applied for a specific vehicle without generating any unexpected result. Examiner takes Official Notice that certain vehicle with a towing ability is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Sawada and Wurm by applying ANC for a specific vehicle, such as a vehicle towing another object, in order to reduce noise for different type of noise generated by different vehicle under different driving load states.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-11 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,878,797. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 7 of patent ‘797 are not specific than the claims of instant application. The bandpass filter applying to the pulse function reads on the claimed at least one order tracking filter. Although patent ‘797 fails to explicitly state that the error signal is generated based on the acceleration or vibration, or the summation of a primary path and the antinoise signal these are inherently features of ANC for a vehicle as stated in the preamble of patent ‘797. Although only one bandpass filter is recited in patent ‘797, it would have been obvious to have another BPF for the error signal in order to properly adapt the filter coefficient of the adaptive filter based on the bandpass filtered reference signal and the bandpass filtered error signal. Although patent ‘797 fails to recite an accelerometer, patent ‘797 recites acceleration data from at least one sensor. Therefore, it would have been obvious to one of ordinary skill in the art to use an accelerometer to generate acceleration data.
Claims 1-5, 8-11, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,553,197. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6 and 7 of patent ‘197 are not specific than the claims of instant application. The bandpass filter applying to the reference signal reads on the claimed at least one order tracking filter. Although broadband adaptive filter is not explicitly recited, a filter with such function is inherently included for processing broadband reference signal. Although patent ‘197 fails to recite an accelerometer, it was well known in the art that accelerometer could provide reference signal in ANC. A sensor is required in ANC to indicate noise level. Therefore, it would have been obvious to one of ordinary skill in the art to use an accelerometer to provide acceleration data representing the original noise.

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.
On p. 7-p.8, applicant stated that Wurm fails to disclose or teach “a summer configured to generate an error signal by summing references signals of a secondary path and an audible signal of a primary path”. The office disagrees. It is noted that Fig. 2 of instant application labels the path from the speaker as secondary path while the path for the reference noise source is labelled as primary path. To prevent confusion, the discussion below is based on the claimed language. The primary path, the secondary path and the summer in the claimed invention are not electronic elements/devices. The summer is a position (labelled as Z for the rest of discussion below) designated by the designer where the original noise should/would be cancelled when combined with (summed) anti-noise from a speaker (“secondary sources” in Fig. 2 of instant application). When the anti-noise (from the primary path) generated by the speaker is having the same amplitude but 180o out of phase with the original noise at position Z, the sum of anti-noise and original noise at position Z in the air is zero. Figs. 1-3, 4a and 4b of Wurm, the basics of ANC for the rest of embodiments of Wurm, clearly illustrate the relationship between the primary path, secondary path and a summer similar to the claimed invention. One can easily identify the similarities between drawings in Wurm and drawings of instant application. They both use “x[n]” representing the reference/original noise, “y[n]” representing anti-noise corresponding from a signal generated from an adaptive filter (control system) to be sent to a speaker, and “e[n]” representing any residual after summation at position Z. The microphone 33 in Wurm measures the residual noise after the summation of the original noise and the anti-noise.
On p. 9, applicant argued that Wurm fails to disclose “vehicle mode”. The office disagrees. Mode means a way or manner in which something occurs or is experienced, express or done. See https://www.google.com/search?q=mode+definition&rlz=1C1GCEB_enUS856US856&oq=mode+def&aqs=chrome.0.0i433i512l2j69i57j0i512l7.4407j1j1&sourceid=chrome&ie=UTF-8. Given the plain meaning of “vehicle mode” as stated in the claim, each of “load states”, “driving speeds” and “engine speeds” in Wurm read on the claimed vehicle mode. Furthermore, Wurm clearly teaches the noise levels vary depending on “load states”, “driving speeds” and/or “engine speeds”. Thus the detected noise level (equations in [0061] and [0062]) indirectly indicate the current vehicle mode. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/           Primary Examiner, Art Unit 2654